DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an air channel extending from an air inlet, a dividing wall between a first reservoir region on a side of the dividing wall facing the mouthpiece end of the housing part and a second reservoir region on a side of the dividing wall facing the interface end of the housing part of claim 1, wherein the dividing wall is integrally formed with the housing part of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1 line 14 recites, “second region,” claim should be changed to recite –second reservoir region--.  
Claim 15 lines 3-4 recite, “the interface at the interface end” claim should be amended to recite –the interface end--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
This application includes one or more claim limitations that use the word "means" or "step" but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: multiple recitations of a structure with “means” that follow in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qui [US 11,234,464] in view of Kim et al. [US 2021/0127742].
Regarding claim 1, Qui discloses a cartridge for a vapor provision system comprising the cartridge and a control unit, wherein the cartridge comprises: a housing part (fig. 1; 1-3) having a mouthpiece end (fig. 1; 1) and an interface end (fig. 1; 21), wherein the mouthpiece end (1) includes a vapor outlet (fig. 4; 12) for the cartridge (fig. 1) and the interface end (21) includes an interface (fig. 4; 213) for coupling the cartridge to the control unit; an air channel (fig. 4; 37) extending from an air inlet (fig. 4; 331) in the housing part (1-3) to the vapor outlet (12); a reservoir (fig. 4; 36) within the housing part (1-3) containing liquid (36 holds liquid, see Col 9 Ln 33-34) for vaporization, wherein an end (fig. 4; side of 36 where 214 is located) of the reservoir at the interface end (21) of the housing part (1-3) is sealed by a resilient plug (fig. 4; 214), wherein the reservoir includes a dividing wall (see mark-up below from fig. 4; DW) between a first reservoir region (fig. 4; region of 36 that surrounds 31) on a side (above DW) of the dividing wall (DW) facing the mouthpiece end (1) of the housing part (1-3) and a second reservoir region (fig. 4; region of 36 below DW) on a side (space of 36 below DW) of the dividing wall (DW) facing the interface end (21) of the housing part (1-3); and a liquid transport element (fig. 8; 412) arranged to transport liquid (liquid from 36) from the second region (region of 36 below DW) of the reservoir (36) to a vaporizer (fig. 8; 41) for generating vapor in a vapor generation region (fig. 4; area of 413 or 414) for user inhalation.

    PNG
    media_image1.png
    295
    318
    media_image1.png
    Greyscale
	Mark-up
Regarding claims 1 and 2, Qui does not disclose wherein the dividing wall comprises at least one fluid communication opening to provide fluid communication between the first reservoir region and the second reservoir region [claim 1]; wherein the dividing wall is positioned in the cartridge to provide a stop for the resilient plug such that the resilient plug abuts the dividing wall [claim 2].
Regarding claims 1 and 2, Kim teaches wherein the dividing wall (fig. 1; flat top surface and outer brim of 132) comprises at least one fluid communication opening (fig. 1; 1321) to provide fluid communication between the first reservoir region (fig. 1; region of 1300) and the second reservoir region (fig. 2; area of 1381 below 1321); the dividing wall (flat top surface and outer brim of 132) is positioned in the vaporizer (fig. 1; 130) to provide a stop (fig. 2; bottom surface of 132 that abuts 134) for the resilient plug (fig. 1; 134) such that the resilient plug (134) abuts the dividing wall (flat top surface and outer brim of 132).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the dividing wall comprising at least one fluid communication opening to provide fluid communication between the first reservoir region and the second reservoir region, and the dividing wall being positioned in the cartridge to provide a stop for the resilient plug such that the resilient plug abuts the dividing wall as suggested by Kim for the benefit of improving the flow of liquid from a reservoir to a liquid transport element to prevent over saturation of the transport element.

Regarding claim 3, Qui discloses wherein the resilient plug (214) comprises a base part (fig. 4; horizontal part of 214) and an outer wall (fig. 4; vertical section of 214 extending from horizontal part) extending away from the base part (horizontal part of 214) towards the mouthpiece end (1) of the housing part (1-3).
Qui does not disclose wherein a top surface the outer wall abuts a peripheral part of the dividing wall.
However Kim teaches a top surface the outer wall (fig. 1; top surface of the vertical walls of 134 that extend from the horizontal bottom portion) abuts a peripheral part (fig. 2; outer bottom surfaces beside 1321) of the dividing wall (flat top surface and outer brim of 132).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a top surface the outer wall abuts a peripheral part of the dividing wall as suggested by Kim for the benefit of improving the stability of internal components in order to optimize operation.

Regarding claim 5, Qui modified by Kim has been discussed above. Qui discloses wherein the dividing wall (DW) is integrally formed (once the cartridge of fig. 1 is assembled, all parts are integral) with the housing part (1-3).

Regarding claim 6, Qui modified by Kim has been discussed above. Qui discloses wherein the air channel (37) passes through an air channel opening (open space of 37) in the dividing wall (DW).

Regarding claim 7, Qui discloses all of the claim limitations except wherein the dividing wall includes one or more projections extending away from a plane of the dividing wall towards the interface end of the cartridge which engage with one or more corresponding recesses in the resilient plug.
However Kim teaches the dividing wall (flat top surface and outer brim of 132) includes one or more projections (fig. 1; 133) extending away from a plane (horizontal plane of the interpreted dividing wall) of the dividing wall (DW) towards the bottom end (fig. 1; bottom of 134) of the vaporizer (130) which engage with one or more corresponding recesses (fig. 2; spaces that 133 resides) in the resilient plug (134).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the dividing wall includes one or more projections extending away from a plane of the dividing wall towards the interface end of the cartridge which engage with one or more corresponding recesses in the resilient plug as suggested by Kim for the benefit of improving the structural integrity of internal parts, resulting in a sturdy cartridge.

Regarding claim 8, Qui discloses all of the claim limitations except wherein the dividing wall includes one or more projections extending away from a plane of the dividing wall towards the interface end of the cartridge which engage with respective cradles formed in the resilient plug to define a liquid transport element opening through which the liquid transport element passes.
However Kim teaches the dividing wall (flat top surface and outer brim of 132) includes one or more projections (fig. 1; 133) extending away from a plane (horizontal plane of the interpreted dividing wall) of the dividing wall (DW) towards the bottom end (fig. 1; bottom of 134) of the vaporizer (130) which engage with respective cradles (fig. 2; 1381 and space of 134 that 133 resides) formed in the resilient plug (134) to define a liquid transport element opening (fig. 2; path of 135) through which the liquid transport element (fig. 2; 135) passes.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the dividing wall includes one or more projections extending away from a plane of the dividing wall towards the interface end of the cartridge which engage with respective cradles formed in the resilient plug to define a liquid transport element opening through which the liquid transport element passes as suggested by Kim for the benefit of optimizing an user’s smoking experience by increasing the stability of a liquid transport element inside a cartridge once assembled.

Regarding claim 10, Qui and Kim disclose (Qui) wherein the at least one fluid communication opening (fig. 4; 4211) has an area (area of 4211) between a certain range.
Qui and Kim do not disclose the range being between 4mm2 and 15 mm2.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the range being between 4mm2 and 15 mm2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, also for the benefit of improving the flow of liquid within a cartridge in order to preserve and extend the life cycle of an e-cigarette.

Regarding claim 12, Qui modified by Kim has been discussed above. Qui discloses wherein the liquid transport element (412) comprises a capillary wick (see Col 6 Ln 51-55).

Regarding claim 13, Qui modified by Kim has been discussed above. Qui discloses wherein the vaporizer (41) comprises a heater (fig. 8; 411).

Regarding claim 14, Qui modified by Kim has been discussed above. Qui discloses wherein the liquid transport element (412) and the vaporizer (41) comprise a single integrated element (once assembled see fig. 4).

Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qui [US 11,234,464] and Kim et al. [US 2021/0127742] as applied to claim 1 above, and further in view of Zhu [US 2016/0007654].
Regarding claim 4, Qui and Kim disclose (Qui ‘464) wherein the dividing wall (DW) is formed as a separate element from the housing part (1-3).
Qui and Kim do not disclose wherein an inner surface of the housing part includes one or more protrusions arranged to contact the side of the dividing wall facing the mouthpiece end of the cartridge to locate the dividing wall along a longitudinal axis of the cartridge.
However Zhu teaches an inner surface (fig. 2; inner surface of 3) of the housing part (fig. 1; 1-4) includes one or more protrusions (fig. 2; 711) arranged to contact the side (fig. 3; top side of 31) of the dividing wall (fig. 3; 31) facing the mouthpiece end (fig. 2; 1) of the cartridge (fig. 1) to locate the dividing wall (31) along a longitudinal axis (fig. 2; axial direction of 1-4) of the cartridge (fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate an inner surface of the housing part includes one or more protrusions arranged to contact the side of the dividing wall facing the mouthpiece end of the cartridge to locate the dividing wall along a longitudinal axis of the cartridge as suggested by Zhu for the benefit of having a cartridge with improved strength that is able to withstand harsh treatment from a user.

Regarding claim 9, Qui and Kim disclose all of the claim limitations except wherein a combined area of the at least one fluid communication opening comprises a fraction of a total area of the dividing wall exposed to the second reservoir region within a range of 20% to 80%.
However Zhu teaches a combined area (fig. 3; area of 32) of the at least one fluid communication opening (one 32) comprises a fraction of a total area (fig. 3; area of the bottom surface of 31) of the dividing wall (31) exposed to the second reservoir region (fig. 2; 6) within a range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the teaching of Zhu and incorporate a combined area of the at least one fluid communication opening comprises a fraction of a total area of the dividing wall exposed to the second reservoir region within a range of 20% to 80% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, also for the benefit of improving the flow of liquid within a cartridge in order to preserve and extend the life cycle of an e-cigarette.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qui [US 11,234,464] and Kim et al. [US 2021/0127742] as applied to claim 1 above, and further in view of Qui [US 10,874,147].
Qui ‘464 and Kim disclose all of the claim limitations except wherein the dividing wall is a band around the air channel and comprises four fluid communication openings located in respective quadrants of the band.
However Qui ‘147 teaches the dividing wall (fig. 3; 33) is a band (see fig. 6) around the air channel (fig. 3; central pathway) and comprises two fluid communication openings (fig. 6; 331) located in respective halfs of the band (33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the teaching of Qui ‘147 and incorporate four fluid communication openings in respective quadrants since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, for the benefit optimizing the flow liquid to be vaporized in order for the user to have a more pleasurable smoking experience.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qui [US 11,234,464] and Kim et al. [US 2021/0127742] as applied to claim 1 above, and further in view of Qui [US 10,856,581].
Qui ‘464 and Kim disclose all the claim limitations but does not explicitly disclose a control unit, wherein the control unit comprises a cartridge receiving section that includes an interface arranged to cooperatively engage with the interface at the interface end of the cartridge so as to releasably couple the cartridge to the control unit, wherein the control unit further comprises a power supply and control circuitry configured to selectively supply power from the power supply to the vaporizer in the cartridge via the cooperatively engaging interfaces.
However Qui ‘581 teaches a control unit (fig. 4; 20), wherein the control unit (20) comprises a cartridge receiving section (fig. 4; space of 20 that receives 21) that includes an interface (fig. 3; 7) arranged to cooperatively engage with the interface at the interface end (fig. 3; 9) of the cartridge (fig. 4; 21) so as to releasably couple the cartridge (21) to the control unit (20), wherein the control unit (20) further comprises a power supply (fig. 3; 16) and control circuitry (fig. 5; 2) configured to selectively supply power from the power supply (16) to the vaporizer (fig. 5; 10, 11) in the cartridge (21) via the cooperatively engaging interfaces (7, 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a control unit, wherein the control unit comprises a cartridge receiving section that includes an interface arranged to cooperatively engage with the interface at the interface end of the cartridge so as to releasably couple the cartridge to the control unit, wherein the control unit further comprises a power supply and control circuitry configured to selectively supply power from the power supply to the vaporizer in the cartridge via the cooperatively engaging interfaces as suggested by Qui ‘581 because it is known in the art that most attachable cartridges will have a corresponding attachable power/control unit; furthermore it would have been also obvious for the benefit of improving the maintenance process to allow the user to easily change the cartridge or control unit if there is a problem.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qui [US 11,234,464] in view of Kim et al. [US 2021/0127742] and Qui [US 10,856,581].
Qui ‘464 discloses, cartridge means for vapor provision system means comprising the cartridge means (fig. 1), the cartridge means (fig. 1) comprising: a housing part means (1-3) having a mouthpiece end means (1) and an interface end means (21), wherein the mouthpiece end means (1) includes a vapor outlet means (12) for the cartridge means (fig. 1) and the interface end means (21) includes an interface means (213); an air channel means (37) extending from an air inlet means (331) in the housing part means (1-3) to the vapor outlet means (12); a reservoir means (36) within the housing part means (1-3) containing liquid (36 holds liquid, see Col 9 Ln 33-34) for vaporization, wherein an end (side of 36 where 214 is located) of the reservoir means (36) at the interface end means (21) of the housing part means (1-3) is sealed by a resilient plug means (214), wherein the reservoir means (36) includes a dividing wall means (mark-up above; DW) between a first reservoir region (region of 36 that surrounds 31) on a side (above DW) of the dividing wall means (DW) facing the mouthpiece mouth piece end means (1) of the housing part means (1-3) and a second reservoir region (region of 36 below DW) on a side (space of 36 below DW) of the dividing wall means (DW) facing the interface end means (21) of the housing part means (1-3); and a liquid transport element means (412) arranged to transport liquid (liquid from 36) from the second region (region of 36 below DW) of the reservoir means (36) to a vaporizer means (41) for generating vapor in a vapor generation region (area of 413 or 414) for user inhalation.
Qui ‘464 does not disclose a control unit means, interface means for coupling the cartridge means to the control unit means, the dividing wall means comprises at least one fluid communication opening means to provide fluid communication between the first reservoir region and the second reservoir region.
However Kim teaches the dividing wall means (flat top surface and outer brim of 132) comprises at least one fluid communication opening means (1321) to provide fluid communication between the first reservoir region (region of 1300) and the second reservoir region (area of 1381 below 1321).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the dividing wall means comprising at least one fluid communication opening means to provide fluid communication between the first reservoir region and the second reservoir region as suggested by Kim for the benefit of improving the flow of liquid from a reservoir to a liquid transport element to prevent over saturation of the transport element.
Furthermore, Qui ‘464 modified by Kim still does not disclose a control unit means, interface means for coupling the cartridge means to the control unit means.
However Qui ‘581 teaches a control unit means (20), interface means (7) for coupling the cartridge means (21) to the control unit means (20).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a control unit means, interface means for coupling the cartridge means to the control unit means suggested by Qui ‘581 because it is known in the art that most attachable cartridges will have a corresponding attachable power/control unit; and furthermore it would have been also obvious for the benefit of improving the maintenance process to allow the user to easily change the cartridge or control unit if there is a problem.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831